MEMORANDUM **
Maria Guadalupe Rojas De Gallardo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, and review de novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Rojas De Gallardo’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision dismissing her appeal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonza-lez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We agree with the BIA that Rojas De Gallardo’s ineffective assistance of counsel claim against her former counsel is unavailing because she failed to establish prejudice. See Mohammed, 400 F.3d at 793.
We lack jurisdiction to review Rojas De Gallardo’s ineffective assistance of counsel claim against her current counsel because she failed to raise that issue before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.